Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT Crk

 

DEPUTY CLERK

UNITED STATES OF AMERICA,
Crim. No. 5°/97-cr-/36

(26 U.S.C. § 7201,
CRAIG COWLES 31 U.S.C. § 5324)

Defendant.

<
~—~— eS we we we we Ww

INDICTMENT

The grand jury charges:

1. At all times material to this indictment, the
defendant CRAIG COWLES owned and operated an excavating and
earth-moving business in Richmond, Vermont. COWLES conducted
the business as a sole proprietorship under the name Cowles
Excavating.

Ze In 2013 and 2014, COWLES also owned and operated All
Repair, a vehicle repair and maintenance business in Richmond.

3. At all times material to this indictment, COWLES also
provided snowplowing services to clients in the Chittenden
County area.

A as Between 2012 and 2017, COWLES’ several businesses
generated approximately $2.8 million in gross revenues.

5 as Between 2012 and 2017, COWLES did not file any tax

returns with the Internal Revenue Service, or pay any income
Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 2 of 9

taxes to the IRS, on behalf of either himself or any of his
businesses. COWLES failed to file any returns, or pay any
taxes, despite earning hundreds of thousands of dollars in net
profits from his businesses.

6. In connection with and in furtherance of his tax
evasion, COWLES repeatedly structured transactions involving
revenues from his businesses to avoid currency reporting
requirements. He did this by using checks received from clients
to obtain substantial sums of cash in less than $10,000 amounts.
He also repeatedly used the proceeds of these client checks to
purchase cashier’s checks, payable to himself, which he often
converted to cash.

7. As a result of his tax evasion, COWLES avoided paying
to the IRS, between 2012 and 2017, approximately $260,000 in

income taxes that were due and owing.

 

 
Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 3 of 9

COUNT 1

8. During the calendar year 2013, the defendant CRAIG
COWLES, a resident of Vermont, received taxable income, upon
which there was income tax due and owing to the United States.
Knowing the foregoing facts and failing to make an income tax
return on or before April 15, 2014, as required by law, to any
proper officer of the Internal Revenue Service, and to pay the
income tax to the IRS, COWLES, in the District of Vermont and
elsewhere, between January 1, 2013 and April 15, 2014, willfully
attempted to evade and defeat income tax due and owing by him to
the United States for the calendar year 2013, by committing the
following affirmative acts, among others:

a. using multiple bank accounts at multiple financial
institutions to conceal the nature and extent of his income;

b. structuring transactions involving receipts of his
businesses to conceal the nature and extent of his income, and
to extract substantial amounts of cash from his businesses
without the financial institutions notifying the Department of
the Treasury;

Cc. failing to maintain proper records accounting for
business expenses incurred by Cowles Excavating.

(26 U.S.C. § 7201)

 
Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 4 of 9

COUNT 2

9. During the calendar year 2014, the defendant CRAIG
COWLES, a resident of Vermont, received taxable income, upon
which there was income tax due and owing to the United States.
Knowing the foregoing facts and failing to make an income tax
return on or before April 15, 2015, as required by law, to any
proper officer of the Internal Revenue Service, and to pay the
income tax to the IRS, COWLES, in the District of Vermont and
elsewhere, between January 1, 2014 and April 15, 2015, willfully
attempted to evade and defeat income tax due and owing by him to
the United States for the calendar year 2014, by committing the
following affirmative acts, among others:

a. using multiple bank accounts at multiple financial
institutions to conceal the nature and extent of his income;

b. structuring transactions involving receipts of his
businesses to conceal the nature and extent of his income, and
to extract substantial amounts of cash from his businesses
without the financial institutions notifying the Department of
the Treasury;

on failing to maintain proper records accounting for
business expenses incurred by Cowles Excavating.

(26 U.S.C. § 7201)

 
Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 5 of 9

COUNT 3

10. During the calendar year 2015, the defendant CRAIG
COWLES, a resident of Vermont, received taxable income, upon
which there was income tax due and owing to the United States.
Knowing the foregoing facts and failing to make an income tax
return on or before April 15, 2016, as required by law, to any
proper officer of the Internal Revenue Service, and to pay the
income tax to the IRS, COWLES, in the District of Vermont and
elsewhere, between January 1, 2015 and April 15, 2016, willfully
attempted to evade and defeat income tax due and owing by him to
the United States for the calendar year 2015, by committing the
following affirmative acts, among others:

a. using multiple bank accounts in multiple names at
multiple financial institutions to conceal the nature and extent
of his income;

b. structuring transactions involving receipts of his
businesses to conceal the nature and extent of his income, and
to extract substantial amounts of cash from his businesses
without the financial institutions notifying the Department of
the Treasury;

c. failing to maintain proper records accounting for
business expenses incurred by Cowles Excavating.

(26 U.S.C. § 7201)

 
Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 6 of 9

COUNT 4

ll. During the calendar year 2016, the defendant CRAIG
COWLES, a resident of Vermont, received taxable income, upon
which there was income tax due and owing to the United States.
Knowing the foregoing facts and failing to make an income tax
return on or before April 15, 2017, as required by law, to any
proper officer of the Internal Revenue Service, and to pay the
income tax to the IRS, COWLES, in the District of Vermont and
elsewhere, between January 1, 2016 and April 15, 2017, willfully
attempted to evade and defeat income tax due and owing by him to
the United States for the calendar year 2016, by committing the
following affirmative acts, among others:

a. using multiple bank accounts in multiple names at
multiple financial institutions to conceal the nature and extent
of his income;

b. structuring transactions involving receipts of his
businesses to conceal the nature and extent of his income, and
to extract substantial amounts of cash from his businesses
without the financial institutions notifying the Department of
the Treasury;

Cc. failing to maintain proper records accounting for
business expenses incurred by Cowles Excavating.

(26 U.S.C. § 7201)

 

 
Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 7 of 9

COUNT 5

12. During the calendar year 2017, the defendant CRAIG
COWLES, a resident of Vermont, received taxable income, upon
which there was income tax due and owing to the United States.
Knowing the foregoing facts and failing to make an income tax
return on or before April 15, 2018, as required by law, to any
proper officer of the Internal Revenue Service, and to pay the
income tax to the IRS, COWLES, in the District of Vermont and
elsewhere, between January 1, 2017 and April 15, 2018, willfully
attempted to evade and defeat income tax due and owing by him to
the United States for the calendar year 2017, by committing the
following affirmative acts, among others:

a. using multiple bank accounts in multiple names at
multiple financial institutions to conceal the nature and extent
of his income;

b. structuring transactions involving receipts of his
businesses to conceal the nature and extent of his income, and
to extract substantial amounts of cash from his businesses
without the financial institutions notifying the Department of
the Treasury;

om failing to maintain proper records accounting for
business expenses incurred by Cowles Excavating.

(26 U.S.C. § 7201)

 
Case 5:19-cr-00136-gwc Document 1 Filed 09/25/19 Page 8 of 9

COUNTS 6-19
13. On or about the dates listed below, in the District of
Vermont, the defendant CRAIG COWLES, for the purpose of evading
the currency transaction reporting requirements imposed upon
domestic financial institutions, did knowingly structure his
transactions with one or more domestic financial institutions by

engaging in the following financial transactions:

COUNT APPROXIMATE DATE CHECK AMOUNT CASH BACK
Count 6 October 3, 2014 $21,173.74 $9000.00
Count 7 January 17, 2015 $19,843.00 $9000.00
Count 8 May 15, 2015 $10,348.19 $9000.00
Count 9 June 16, 2015 $14,525.00 $9500.00
Count 10 October 9, 2015 $30,000.00 $9500.00
Count 11 June 8, 2016 $44,423.22 $9391.22
Count 12 June 30, 2016 $24,007.71 $9500.00
Count 13 June 28, 2017 $12,096.87 $9000.00
Count 14 July 10, 2017 $12,400.00 $9900.00
Count 15 July 12, 2017 $11,652.44 $9900.00
Count 16 July 21, 2017 $12,741.78 $9900.00
Count 17 September 1, 2017 $10,467.50 $9500.00
Count 18 October 17, 2017 $29,985.00 $9995.00
Count 19 December 1, 2017 $10,702.50 $8995.00

(31 U.S.C. § 5324(a) (3); 31 C.F.R. § 1010.314)

 

 
Case 5:19-cr-00136-gwc Document1 Filed 09/25/19 Page 9 of 9

A TRUE BIT

   

FOREPERSON

[/) { BF ji
(oy / VA d TH hn t..-
poll 2 i al we A A Ve

CHRISTINA E. NOLAN (GLW)
United States Attorney
Rutland, Vermont
September 25, 2019

~
.
Ss
ay
~

 
